FILED
                            NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10404

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00029-EHC

  v.
                                                 MEMORANDUM *
STANLEY WILLIAM PARKS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Stanley William Parks appeals from the 24-month sentence imposed

following revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Parks first contends that the district court procedurally erred by failing to

adequately explain or sufficiently identify compelling reasons for its sentence.

This contention is belied by the record.

      Parks also contends that the district court procedurally erred by imposing the

sentence under the mistaken belief that United States v. Knight, 580 F.3d 933 (9th

Cir. 2009), required a 24-month sentence. Any error was harmless because the

district court indicated that it would impose the same sentence regardless of the

holding in Knight. See United States v. Mohamed, 459 F.3d 979, 987 (9th Cir.

2006) (procedural error reviewed for harmless error).

      Parks finally contends that he was denied the right of allocution. See Fed. R.

Crim. P. 32(i)(4)(A)(ii). Contrary to his contention, Parks was afforded the right of

allocution, where he had an opportunity to make a statement before the court made

its final judgment. See United States v. Laverne, 963 F.2d 235, 237 (9th Cir. 1992)

(no violation where the “court was able to consider the defendant's statement and

was free to alter its view of the sentence if the defendant offered a sufficient reason

for changing its view[]”).

      Parks motion for judicial notice of a document attached as an addendum to

his reply brief is denied.




                                           2                                    10-10404
       The United States’ motion to strike the addendum and portions of the reply

brief is granted.

       AFFIRMED.




                                         3                                  10-10404